 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHearst Broadcasting Corporation d/b/a WDTN-TVand American Federation of Television andRadio Artists, Cincinnati/Columbus/DaytonLocal, AFL-CIO, Petitioner. Case 9-RC-1400424 August 1983DECISION ON REVIEW AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 19 March 1982 the Regional Director forRegion 9 issued a Decision and Direction of Elec-tion in the above-entitled proceeding, in which hedirected that a self-determination election be con-ducted among the Employer's news producers todetermine whether they desired to be included inPetitioner's existing bargaining unit on grounds thatthese employees share a community of interestwith the unit employees and they are neither super-visory nor managerial employees. Thereafter, theEmployer, in accordance with the National LaborRelations Board Rules and Regulations, Series 8, asamended filed a timely request for review of theRegional Director's Decision on grounds that hemade findings of fact which are clearly erroneousand departed from officially reported precedent.By telegraphic order dated 19 April 1982, theNational Labor Relations Board granted the Em-ployer's request for review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record ofthis case with respect to the issues under reviewand makes the following findings:The Employer is a Delaware corporation en-gaged in the operation of television stationWDTN-TV in Dayton, Ohio. The Petitioner cur-rently represents the following units at the station:engineers and broadcast technicians; program andproduction employees; porters and janitors; andproducer/directors in the Program and ProductionDepartment. The Petitioner has also represented aunit of on-air artists, including reporters and an-chors, since 1953 and it is to that unit that it nowseeks to include three news producers for whichthere is no history of collective bargaining.The Employer opposes the inclusion of the threenews producers on grounds that they are supervi-sory and/or managerial employees; alternatively,the Employer asserts that even if the news produc-ers are found to be employees their inclusion in theexisting bargaining unit would still be inappropri-ate. We find, in agreement with the Employer, that267 NLRB No. 64the three news producers are supervisors andtherefore the petition must be dismissed.The news department is under the overall super-vision of the news director who along with the as-sistant news director establishes the standardformat for each newscast.' In addition to these di-rectors, the news department consists of an assign-ment editor, two assistant assignment editors, threenews producers, reporters, and photographers. Thenews department broadcasts daily three half-hournewscasts Monday through Friday, two half-hournewscasts on Saturday and Sunday, and a weeklyhalf-hour program entitled "Eyewitness News Con-ference." Each daily newscast as well the weekendnewscast has its own news producer.The news producer prepares a "rundown" foreach newscast listing the stories to be covered andtheir order of presentation. The purpose of the"rundown" is to inform the news directors of deci-sions that the producers have made regarding thenewscasts. Contrary to the Regional Director, it isnot required that the rundowns be "cleared" beforebroadcast, and, on occasions when directors areunavailable, the news is broadcast without priordiscussion. Additionally, the news producers arenot required to adhere rigidly to the format in the"rundown" and do retain authority to change theformat and lead with stories other than the news ifthey so decide. While the "rundowns" are pre-viewed by the news director or his assistant, thenews producers frequently change the order of thenewscasts without obtaining a director's approval.News producers determine the length of eachstory and the format for its presentation. To thisend, a producer relies on the assignment editor toassign crews to cover selected stories. It is at thisjuncture that news producers direct the work ofthose employees working under them in the news-room. News producers, in their discretion, maychange work assignments made by the assignmenteditors and, in any disagreements involving crewassignments, the news producer's decision prevails.The news producer also assigns employees to scriptstories and edits any film obtained.2If the story iscovered by a reporter, that person generally writesthe script. However, the news producer debriefsthe reporter, tells him from what angle the storyshould be presented, and in what form. The newsproducers also dictate the length of the story andthe tape or film used to visualize the story. Scriptsare reviewed by news producers and may be re-This format allocates blocks of broadcast time for nets,. sports.weather, and commercials, and also indicates the order in which theseitems are presented in the newcasts.2 Contrary to the Regional Director, the record establishes that newsproducers generally review film that is to be broadcast.326 WDTN-TVturned for further changes. Additionally, news pro-ducers give anchor persons day-to-day instructionon the order, content, and necessity of a particularstory. Other changes by news producers may bethe result of a reporter's failure to incorporate theproducer's directives with respect to format, angle,or length.The record establishes that while disagreementsarising between employees and news producers re-garding decisions as to length or format of a storymay be brought to the attention of the news direc-tors for decision, the directors often are unavailableand the decision of the producers prevails. This isparticularly the case during the 11 p.m. newscastseach weekday night and the weekend editions. Infact, employees have been specifically instructed to"respect" the news producer's decision as final.During the actual broadcast news producers areseated next to production directors, whose respon-sibility is to instruct the technical crew in accord-ance with the overall script, assembled by the newsproducer. At this time the news producers can anddo make changes in the script which are then im-plemented by the directors.News producers are considered by the employ-ees to be supervisors. Assistant News DirectorFrank Graham testified that news producers aretold that they are supervisors and that reportersand other news department personnel are informedof the producers' supervisory status. Additionally,supervisory ability is an essential prerequisite of thenews producer position as set forth in postings foropenings for news producers. News producers dis-cipline and effectively recommend discipline as evi-dence by a news producer suspending an employ-ee.3They possess authority to authorize overtimeand have authorized overtime with the exceptionof those periodic occassions during which the sta-tion undergoes budgetary constraints. And evenduring budgetary crises, they can authorize over-time on an emergency basis.In finding that the Employer's news producerswere not supervisors or managers, the Regional Di-rector relied on Westinghouse Broadcasting Co.(WBZ-TV), 215 NLRB 123 (1974), Post-NewsweekStation-WPLG-TV , 217 NLRB 14 (1975), andGolden West Broadcasters-KTLA, 215 NLRB 760(1974). Each of these cases is clearly distinguish-able. In Westinghouse, the Board determined thatproducer/directors were not supervisors ongrounds that they functioned as a part of an inte-3 While the Regional Director correctly noted that "discrepancy re-ports" are written by news producers following a broadcast detailingtechnical or personnel policies, he failed to note that news producers arerequired to talk to employees regarding problems and have submittedwritten reports which have resulted in the discharge of at least one em-ployeegrated production team, each member of whichwas independently capable of executing his assign-ment. There the Board noted that the producer/-directors were primarily involved in the represen-tation of local programing, which consisted of notonly news but also sports, regular features or "spe-cials" in the area of public affairs, community inter-est, and children's entertainment. The Board con-cluded, inter alia, that producer/directors' directionof the work of other employees was routine innature or motivated by the artistic nature of thejob; that participation by producer/directors inmaking or effectively recommending personnel de-cisions was done only on a sporadic basis; thatother employees earned higher wages; and thatproducer/directors did not consider themselves tobe supervisors.In Golden West Broadcasting, the petitionersought a unit of staff directors employed at the em-ployer's television station. The staff directors weredivided into three categories: (1) "A" board direct-ing, that involved the use of an electronic and me-chanical console which set forth in sequence theimages to be broadcast to the transmitter; (2) studiodirecting, that basically involved directing live andvideotape programs and commercials; and (3) di-recting remote telecasts, primarily sports and spe-cial events, which occurred away from the studiopremises. In each category, the directors were lim-ited by station policies and a detailed log or rou-tine. The Board concluded that as in Westinghouse,the directors functioned only as part of an integrat-ed production team, and neither responsibly direct-ed the work of others, nor considered themselvesto be supervisors.4All of the cases cited by the Regional Directorinvolved employees who worked within rigid, in-flexible formats and whose instructions to employ-ees were routine in nature, involving little inde-pendent authority. These characteristics are notpresent in the case before us. Here, the news pro-ducers are more than a part of an integrated team.They have responsibility for the rundown for eachbroadcast and are not required to adhere rigidly tothe format established by the news directors. Theyhave final authority to change work assignmentsmade by the assignment editors, to debrief report-ers and instruct them regarding the form and angleof the story, and to determine the length of thestory and the tape or film use in connection with it.The news producers and other department person-nel are told that the producers are supervisors. In4 The Postr-.Newsweek, case also involved producer/directors. TheBoard concluded that they were similar in all material respects to thosein Westinghouse and found them to be employees for the reasons stated inthat case.327 DECISIONS OF NATIONAL LABOR RELATIONS BO)ARDthis regard. they can authorize overtime, are re-quired to talk to employees with work problems,and submit written reports which can result in dis-cipline.For these reasons. we conclude that the newsproducers function in a manner more closely akinto that of the news producers whom the Boardfound to be supervisors in Westinghouse Broadcast-ing Co., 195 NLRB 339 (1972), and WestinghouseBroadcasting Co.. 188 NLRB 157 (1971). In thosecases the Board stressed that the producers wereresponsible for the content of the news programs,reviewed scripts and film to be used, made workassignments, authorized overtime, and were consid-ered by the employees to be supervisors. As setforth above, many if not all of these factors arepresent here and we find these cases to be control-ling.Based on the foregoing and the record as awhole, we are persuaded that news producers re-sponsibly direct the work of other employees andthat they possess sufficient indicia of supervisoryauthority to warrant their exclusion. We thereforeconclude and find that they are supervisors withinthe meaning of Section 2(11) of the Act.Accordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissed.328